Title: To Thomas Jefferson from Jones & Howell, 9 March 1808
From: Jones & Howell
To: Jefferson, Thomas


                  
                     Respected Friend 
                     
                     Phila. 9th March 1808
                  
                  Your esteemd Favor of 7th Int Covering Bank Check for 140 47/100 Dollars in full for Sheet Iron Sent Decer. last. we also recd on the 11th Ulto A Check for 111 34/100 Dollars. Inclosed in Your favor of the 7th. of Same month which we are apprehensive we did not acknowledge the reciept of at the time or if we did have omitted to mark it as being done 
                  we are respectfully Yours
                  
                     Jones & Howell 
                     
                  
               